Exhibit 99.1 NEWS RELEASE August 7th, 2012 Trading Symbols: AMM :TSX, AAU : NYSE MKT www.almadenminerals.com ALMADEN HITS 188.70 METERS 3.3 G/T AUEQ (1.32 G/T AU AND 97.8 G/T AG) ON MAIN IXTACA ZONE, TRACES NORTHEAST EXTENSION Almaden Minerals Ltd. (“Almaden” or “the Company”; AMM: TSX; AAU: NYSE MKT) is pleased to announce further results from the on-going exploration drill program on the Company’s 100% owned Tuligtic project, Mexico with holes TU-12-159, 162, 164, 166 and 168. Holes TU-12-164 and 168 were drilled on section 10+425E into the Main Ixtaca Zone. Holes TU-12-159, 162 and 166 were drilled at 070 degrees on section 50+000N into the Northeast Extension Zone, which trends perpendicular to the Main Ixtaca Zone. The intercepts in holes TU-12-159, 162 and 166, together with previously reported holes on this section show the Northeast Extension to be continuously mineralised over 400 meters downdip. Holes TU-12-164 and 168 on section 10+425E show the presence of variability and high grades in this part of the Main Ixtaca Zone. Highlights from the holes released today include the following intercepts (a more complete list of intercepts is shown in the table below): Hole TU-12-, SECTION 50+000N: 59.10 meters @ 0.59 g/t gold and 53.4 g/t silver (1.7 g/t gold equivalent) Including9.50 meters @ 1.21 g/t gold and 101.2 g/t silver (3.2 g/t gold equivalent) And16.05 meters @ 0.91 g/t gold and 90.3 g/t silver (2.7 g/t gold equivalent) Hole TU-12-, SECTION 50+000N: 68.50 meters @ 1.16 g/t gold and 36.6 g/t silver (1.9 g/t gold equivalent) Including15.50 meters @ 2.42 g/t gold and 70.5 g/t silver (3.8 g/t gold equivalent) And7.50 meters @ 2.25 g/t gold and 47.0 g/t silver (3.2 g/t gold equivalent) Hole TU-12-, SECTION 10+425E: 188.70 meters @ 1.32 g/t gold and 97.8 g/t silver (3.3 g/t gold equivalent) Including51.75 meters @ 2.34 g/t gold and 119.6 g/t silver (4.7 g/t gold equivalent) And22.30 meters @ 2.73 g/t gold and 259.8 g/t silver (7.9 g/t gold equivalent) Hole TU-12-, SECTION 50+000N: 149.90 meters @ 0.90 g/t gold and 12.0 g/t silver (1.1 g/t gold equivalent) Including99.80 meters @ 1.24 g/t gold and 14.9 g/t silver (1.5 g/t gold equivalent) And59.60 meters @ 1.59 g/t gold and 18.5 g/t silver (2.0 g/t gold equivalent) Hole TU-12-, SECTION 10+425E: 99.80 meters @ 0.55 g/t gold and 33.1 g/t silver (1.2 g/t gold equivalent) J.D. Poliquin, Chairman of Almaden commented, “Drilling continues to confirm and extend the Ixtaca mineralisation, a strong system of veining with sections that carry high gold and silver grades. The new results reported today from the Main Ixtaca and Northeast Extension zones show that high-grades exist in many areas of the Ixtaca vein system. The Northeast Extension zone is now interpreted to run perpendicular to the other zones and results reported today are very encouraging.” The Company currently has four drills operating on the Tuligtic project. Almaden plans to continue drilling operations throughout 2012. Below is a plan map, relevant sections and table of significant intervals which will be posted to the Company’s website (www.almadenminerals.com). - 1 - Hole # From (m) To (m) Interval (m) Au (g/t) Ag (g/t) AuEq (g/t) AgEq (g/t) TU-12-159 37 TU-12-159 83 including including including including including including including including TU-12-159 58 including TU-12-162 20 TU-12-162 14 TU-12-162 95 including including including including TU-12-162 38 TU-12-164 including including including including including TU-12-166 27 TU-12-166 57 including 77 including 84 including 98 including TU-12-168 34 TU-12-168 61 including including TU-12-168 24 including 85 including About the Ixtaca Property The 100% owned Ixtaca zone is a blind discovery made by the Company in 2010. The Main Ixtaca and Ixtaca North Zones of veining are thought to have a north-easterly trend. Holes to date suggest that the Main Ixtaca and Ixtaca North Zones are sub vertical with local variations. - 2 - This interpretation suggests that true widths range from approximately 35% of intersected widths for a -70 degree hole to 94% of intersected widths for a -20 degree hole. The drilling completed to date has traced mineralisation over 1,000 meters along this northeast trend. Based upon observations atsurface and of core as drilling progresses, there seems to be a variety of veinlet orientationswithin the Northeast Extension Zone however overall the zone is currently interpreted to be dipping shallowly to the west and striking roughly north-south. Until this interpretation is confirmed true widths for the Northeast Extension intersections cannot be calculated with confidence at this time. Mr. Norm Dircks, P.Geo., a qualified person (“QP”) under the meaning of NI 43-101, is the QP and project manager of Almaden’s Ixtaca program and reviewed the technical information in this news release. The analyses reported were carried out at ALS Chemex Laboratories of North Vancouver using industry standard analytical techniques. For gold, samples are first analysed by fire assay and atomic absorption spectroscopy (“AAS”). Samples that return values greater than 10 g/t gold using this technique are then re-analysed by fire assay but with a gravimetric finish. Silver is first analysed by Inductively Coupled Plasma - Atomic Emission Spectroscopy (“ICP-AES”). Samples that return values greater than 100 g/t silver by ICP-AES are then re analysed by HF-HNO3-HCLO4 digestion with HCL leach and ICP-AES finish. Of these samples those that return silver values greater than 1,500 g/t are further analysed by fire assay with a gravimetric finish. Blanks, field duplicates and certified standards were inserted into the sample stream as part of Almaden’s quality assurance and control program which complies with National Instrument 43-101 requirements. Gold equivalent (“AuEq” or “Gold Eq.”) and silver equivalent (“AgEq” or “Silver Eq.”) values were calculated using silver to gold ratios of 50 to 1. The ratio of 50 to 1 was used for the sake of consistency with past news releases. Intervals that returned assays below detection were assigned zero values. Metallurgical recoveries and net smelter returns are assumed to be 100% for these calculations. About Almaden Almaden is a well-financed (cash, gold inventory and equity investments totalling approximately $35.6 MM as of July 4, 2012) mineral exploration company working in North America. The company has assembled mineral exploration projects, including the Ixtaca Zone and the Tuligtic project, through its grass roots exploration efforts. While the properties are largely at early stages of development they represent exciting opportunities for the discovery of significant gold, silver and copper deposits as evidenced at Ixtaca. Almaden’s business model is to find and acquire mineral properties and develop them by seeking option agreements with others who can acquire an interest in a project by making payments and exploration expenditures. Through this means the company has been able to expose its shareholders to discovery and capital gain without the funding and consequent share dilution that would be required if the company were to have developed these projects without a partner. The company intends to expand this business model, described by some as prospect generation, by more aggressively exploring several of its projects including the Ixtaca Zone. On Behalf of the Board of Directors “Morgan Poliquin” Morgan J. Poliquin, Ph.D., P.Eng. President, CEO and Director Almaden Minerals Ltd. Neither the Toronto Stock Exchange (TSX) nor the NYSE AMEX have reviewed or accepted responsibility for the adequacy or accuracy of the contents of this news release which has been prepared by management Except for the statements of historical fact contained herein, certain information presented constitutes "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995 and Canadian securities laws. Such forward-looking statements, including but not limited to, those with respect to potential expansion of mineralization, potential size of mineralized zone, and size and timing of exploration and development programs, estimated project capital and other project costsand the timing of submission and receipt and availability of regulatory approvals involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievement of Almaden to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, risks related to international operations and joint ventures, the actual results of current exploration activities, conclusions of economic evaluations, uncertainty in the estimation of mineral resources, changes in project parameters as plans continue to be refined, environmental risks and hazards, increased infrastructure and/or operating costs, labour and employment matters, and government regulation and permitting requirements as well as those factors discussed in the section entitled "Risk Factors" in Almaden's Annual Information form and Almaden's latest Form 20-F on file with the United States Securities and Exchange Commission in Washington, D.C. Although Almaden has attempted to identify important factors that could cause actual results to differ materially, there may be other factors that cause results not to be as anticipated, estimated or intended. There can be no assurance that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements. Almaden disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, other than as required pursuant to applicable securities laws. Accordingly, readers should not place undue reliance on forward-looking statements. - 3 - - 4 - - 5 - - 6 -
